*907
JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and the briefs filed by the parties. See Fed. R.App. P. 34(a)(2); D.C.Cir. Rule 34(j). It is
ORDERED AND ADJUDGED that the district court’s ruling entered on September 15, 2005, denying appellant’s motion for a default judgment and dismissing his case, be affirmed. The district court held that appellant had failed to prove his case, and appellant has not met his burden of showing that the district court’s ruling was erroneous. See, e.g., Golden Blount, Inc. v. Robert H. Peterson Co., 365 F.3d 1054, 1063 (Fed.Cir.2004) (“As the appellant, Peterson bears the burden of convincing us that the district court committed reversible error.”); Patrick v. Jasper County, 901 F.2d 561, 566 (7th Cir.1990) (“It is Patrick’s burden as an appellant to bring to this court’s attention the alleged errors in the district court’s summary judgment order and cite relevant case law in support of his argument for reversal thereof.”)
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.